Citation Nr: 0806715	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a back 
injury.

2.  Entitlement to service connection for an eye disability 
as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for left foot 
arthritis.

4.  Entitlement to a disability rating greater than 
20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, in pertinent part, 
essentially reopened and denied a claim of service connection 
for residuals of a back injury and also denied claims of 
service connection for an eye disability as secondary to 
service-connected diabetes mellitus (which the RO 
characterized as diabetic retinopathy) and for arthritis of 
the left foot (which the RO incorrectly characterized as a 
fracture of the right foot with arthritis).  The veteran 
disagreed with this decision in August 2002.  He perfected a 
timely appeal in June 2004 and requested a videoconference 
Board hearing, which was held before the undersigned Veterans 
Law Judge in December 2007.

The Board observes that, in a November 1974 rating decision, 
the RO denied, in pertinent part, the veteran's claim of 
service connection for residuals of a back injury.  Although 
the veteran disagreed with this decision, he did not perfect 
an appeal; thus, this decision became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed the veteran's service connection claim 
for residuals of a back injury on a de novo basis, this issue 
is as stated on the title page.  

Regardless of the RO's reopening of the claim for service 
connection for residuals of a back injury, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen this claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened, regardless of the RO's 
finding.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

The issue of entitlement to a disability rating greater than 
20 percent for diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's application to reopen a 
previously denied claim of service connection for residuals 
of a back injury, his secondary service connection claim for 
an eye disability, and his service connection claim for left 
foot arthritis has been obtained.

2.  In a November 1974 rating decision, the RO denied the 
veteran's claim of service connection for residuals of a back 
injury.

3.  New and material evidence has not been received since 
November 1974 in support of the veteran's claim of service 
connection for residuals of a back injury.

4.  Without good cause, the veteran failed to report for a VA 
examination scheduled for the purpose of determining the 
etiology of his claimed eye disability.

5.  There is no competent medical evidence that the veteran's 
claimed eye disability was caused or aggravated by his 
service-connected diabetes mellitus.

6.  There is no evidence of left foot arthritis that could be 
attributable to active service.


CONCLUSIONS OF LAW

1.  The November 1974 rating decision, which denied the 
veteran's claim of service connection for residuals of a back 
injury, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 3.104 (2007).

2.  Evidence received since the November 1974 RO decision in 
support of the claim of service connection for residuals of a 
back injury is not new and material; accordingly, this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The veteran's claimed eye disability was not caused or 
aggravated by his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310, 3.655 (2007).

4.  The veteran's claimed left foot arthritis was not 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a November 2001 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence and 
noted other types of evidence the veteran could submit in 
support of his claims.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The November 2001 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for residuals of a 
back injury, and noted the evidence needed to substantiate 
the underlying claim of service connection.  That 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the November 2001 letter was issued before the April 
2002 rating decision which denied the benefits sought on 
appeal; thus, the notice was timely.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  VA need not conduct an 
examination or obtain a medical opinion with respect to the 
issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

In a November 1974 rating decision, the RO denied, in 
pertinent part, the veteran's claim of service connection for 
residuals of a back injury (which it characterized as low 
back strain).  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  This decision 
was issued to the veteran in December 1974.  The veteran 
disagreed with this decision in November 1975.  However, 
after the RO issued a Statement of the Case to the veteran in 
January 1976, no appeal was perfected.  Thus, the November 
1974 rating decision became final.

The claim of entitlement to service connection for residuals 
of a back injury may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his previously 
denied service connection claim for a bilateral eye disorder 
on a VA Form 21-526 that was date-stamped as received at the 
RO on August 17, 2001.  New and material evidence is defined 
by regulation, see 38 C.F.R. § 3.156, which VA amended in 
2001.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The 
amended version of 38 C.F.R. § 3.156(a), however, is only 
applicable to claims filed on or after August 29, 2001.  
Because the veteran filed this application to reopen his 
claim of service connection for residuals of a back injury on 
August 17, 2001, the earlier version of 38 C.F.R. § 3.156(a) 
is applicable to this case.  

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final rating 
decision in November 1974 consisted of the veteran's service 
medical records and an examination report dated in September 
1974.  In the November 1974 rating decision, the RO noted 
that, although the veteran complained of back pain twice 
during active service, his separation physical examination 
was negative for any residuals or complaints.  The post-
service private examination in September 1974 showed an 
unremarkable cervical spine.  Thus, the claim was denied. 

The newly submitted evidence consists of the veteran's post-
service private treatment records, VA clinical records, and 
lay statements.  

The veteran's post-service private treatment records show 
that, in October 1986, the veteran was hospitalized briefly 
for severe low back pain.  He reported a history of a back 
injury in 1967 after falling down a flight of stairs and a 
back injury in 1969 while on active service in Vietnam.  
Physical examination showed that, on any motion or rotation 
to the side, he developed "much pain" in his back, and 
light palpation of the lumbar region elicited severe painful 
spasm on the right.  X-rays showed narrowing of the L5-S1 
interspace.  The impressions were severe spasm of the lumbar 
muscles, lumbosacral sprain, and rule-out herniated nucleus 
pulposus.

On private outpatient treatment in January 2005, the veteran 
complained of chronic low back pain for the last 30 years.  
He denied any recent injury or event for increasing his low 
back pain.  He also reported low back pain episodes lasting 
for about a week and then gradually subsiding.  Physical 
examination of the low back showed no tenderness over the 
midline in the lumbar are, evidence of significant muscle 
spasm in the right lumbar paraspinal area along with areas of 
localized tenderness, minimal tenderness on the left side, 
and moderately limited flexion.  The assessment was chronic 
low back pain with intermittent exacerbation, probable 
myofascial strain.

The veteran's VA clinical records show that, on VA 
examination in April 2006, the veteran complained of constant 
lower back pain since 1969, stiffness, and limitation of 
motion of the lumbar and cervical spine.  The veteran denied 
that his back pain was incapacitating.  He reported 
difficulty lifting and with prolonged walking.  Physical 
examination of the cervical spine showed no evidence of 
radiating pain on movement, no evidence of muscle spasm, 
tenderness in the cervical paraspinal area, limited range of 
motion following repetitive use.  Physical examination of the 
thoracolumbar spine showed no complaints of radiating pain on 
movement, no muscle spasm, tenderness in the lower lumbar 
area, limited range of motion following repetitive use, no 
signs of intervertebral disc syndrome.  X-rays showed 
degenerative arthritis and spondylosis at L1 to L5.  The 
diagnoses included spondylosis of the lumbar spine.

The evidence (service medical records and post-service 
private treatment records) that was of record in November 
1974 showed in-service complaints of low back pain and post-
service treatment for low back strain.  The newly submitted 
evidence also shows continuing post-service treatment for 
chronic low back pain and spondylosis.  Although some of this 
evidence is new because it contains diagnoses not previously 
of record, it is cumulative of evidence already of record.  
There is still no evidence that the veteran injured his low 
back during active service.  More importantly, there is still 
no competent evidence in the newly submitted evidence that 
links the veteran's current residuals of a low back injury 
(variously diagnosed as chronic low back pain and 
spondylosis) to active service.  

The veteran and his service representative have contended in 
lay statements submitted to VA that his current residuals of 
a low back injury are related to an in-service low back 
injury.  As lay persons, neither the veteran nor his service 
representative would be competent to render a probative 
opinion on a medical matter such as the etiology of 
disabilities.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In 
addition, the newly submitted lay statements are cumulative 
of statements that were of record at the time of the November 
1974 rating decision.

Absent any competent evidence of a nexus between active 
service and the veteran's residuals of a low back injury, the 
Board finds that the newly submitted evidence does not bear 
directly and substantially upon the specific matter under 
consideration, is either cumulative or redundant, and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to decide the merits of the veteran's service 
connection claim.  Accordingly, the Board finds that, as new 
and material evidence has not been received, the claim of 
service connection for residuals of a low back injury is not 
reopened.

The veteran also contends that he incurred an eye disability 
as secondary to service-connected diabetes mellitus and left 
foot arthritis during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system or arthritis, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2006).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that he denied any medical history of eye or foot trouble at 
his enlistment physical examination in August 1966.  The 
veteran's vision was 20/20 (or completely normal) 
bilaterally.  Clinical evaluation was completely normal.  
These results were unchanged on physical examination for air 
traffic control duty later in August 1966, on annual physical 
examinations in January and December 1968, and at the 
veteran's separation physical examination in January 1970.  
The veteran was treated during active service for complaints 
of eye strain in July 1968 and for conjunctivitis in 
September 1969.

The post-service medical evidence shows that, on private eye 
examination in April 2001, no diabetic retinopathy was noted.  
The diagnoses included refractive error.  No diabetic 
retinopathy was noted on private eye examination in June 
2004.

VA clinical records shows that x-rays of the left foot in 
July 2002 showed no evidence of acute left foot osseous 
injury and mild degenerative changes at the first 
metatarsophalangeal joint.  X-rays of the veteran's left foot 
in April 2006 showed early osteoarthritis at the first 
metatarsophalangeal joint and a very small plantar calcaneal 
spur.  The veteran's diabetic retinopathy examination in 
December 2006 was normal.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for an eye 
disability as secondary to service-connected diabetes 
mellitus.  Although the veteran was treated during active 
service for eye strain and conjunctivitis, his eyes were 
completely clinically normal at separation from service.  He 
also has not been treated for an eye disability since service 
separation, including as a result of his service-connected 
diabetes mellitus.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  Absent evidence of 
a current eye disability, the veteran also has not presented 
a valid secondary service connection claim.  See Wallin.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he incurred an eye 
disability as a result of his service-connected diabetes 
mellitus; although the Board does not dispute the veteran's 
sincerity, a review of the medical evidence of record does 
not show a nexus between an eye disability and diabetes 
mellitus.

Additional evidence in support of the veteran's secondary 
service connection claim for an eye disability is his own lay 
assertions and December 2007 Travel Board hearing testimony.  
As a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Thus, in the absence of a medical nexus between the veteran's 
claimed eye disability and his service-connected diabetes 
mellitus, the Board finds that service connection for an eye 
disability as secondary to service-connected diabetes 
mellitus is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for left 
foot arthritis.  Initially, the Board notes that the veteran 
failed to report for a VA examination scheduled in March 2002 
for the purpose of determining the current nature and 
etiology of his claimed left foot arthritis.  A letter from 
the RO dated in February 2002 informed him that failure to 
report for a scheduled VA examination may have adverse 
consequences, including the possible denial of his claim.  
This letter also afforded the veteran the opportunity to 
reschedule a VA examination, but he failed to respond.
 
The Veterans Court has held that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the veteran, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.  In this case, neither the veteran 
nor his service representative has explained why he failed to 
report without good cause for VA examination scheduled in 
March 2002.  The Veterans Court also has held that a veteran 
has an obligation to assist in the adjudication of his claims 
and must be prepared to meet his obligations by cooperating 
with VA efforts to provide an adequate medical examination 
and submitting to the Secretary all medical evidence 
supporting his claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for same. 38 
C.F.R. §§ 3.326, 3.327 (2007).

The evidence of record shows that the veteran was not treated 
for any left foot problems during or after active service.  
Nor is there any evidence that the veteran currently 
experiences any disability as a result of his claimed left 
foot arthritis that could be attributable to active service.  
As noted above, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  See Rabideau and Brammer.  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  See Washington.  In this 
regard, the Board observes that the veteran has asserted that 
he incurred left foot arthritis during active service; 
although the Board does not dispute the veteran's sincerity, 
a review of his service medical records shows no complaints 
of or treatment for left foot arthritis.

Additional evidence in support of the veteran's service 
connection claim for left foot arthritis is his own lay 
assertions and December 2007 Travel Board hearing testimony.  
As noted above, the veteran's lay statements are entitled to 
no probative value.  See Bostain and Routen.  Thus, in the 
absence of medical evidence showing that the veteran 
currently experiences any disability as a result of his 
claimed left foot arthritis which could be attributable to 
active service, the Board finds that service connection for 
left foot arthritis is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, the claim 
of service connection for residuals of a back injury is not 
reopened.

Entitlement to service connection for an eye disability as 
secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for left foot arthritis is 
denied.


REMAND

In a September 2006 rating decision, the RO denied a claim of 
entitlement to a disability rating greater than 20 percent 
for the veteran's service-connected diabetes mellitus.  The 
veteran disagreed with the denial of this claim in a 
statement date-stamped as received at the RO on November 14, 
2006.  A Statement of the Case (SOC) on this issue is not of 
record.  Where a claimant files a notice of disagreement and 
the RO has not issued an SOC, the issue must be remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The veteran and his service representative 
should be furnished an appropriate 
statement of the case (SOC) and furnished 
notice of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal as to the issue of 
entitlement to a disability rating greater 
than 20 percent for diabetes mellitus. The 
case should be returned to the Board for 
appellate review only if he files a timely 
substantive appeal on this issue. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


